Cite as 2014 Ark. App. 220

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-13-875


DANNY WAYNE FLIPPEN                               Opinion Delivered   April 9, 2014
                   APPELLANT
                                                  APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT, FORT
V.                                                SMITH DISTRICT [NO. CV-2009-387]

                                                  HONORABLE STEPHEN TABOR,
MICHAEL R. JONES AND DENISE A.                    JUDGE
JONES
                     APPELLEES                    AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from a finding of civil contempt. Appellant contracted to purchase

a home but did not close the transaction, citing structural defects in the foundation as his

reason. Appellees sued for specific performance and prevailed at trial. Appellant appealed

to this court, and we affirmed the trial court’s decision in Flippen v. Jones, 2011 Ark. App.

191, 382 S.W.3d 695. Following the appeal upholding the order of specific performance,

appellant twice attempted to obtain financing for the home purchase but was unable to do

so because he lacked sufficient funds for an adequate down payment and his debt-to-income

ratio was too high. Appellant filed a report of these efforts with the trial court. Shortly

thereafter, appellant purchased a different home with his fiancée as a co-signer. The trial

court found him in contempt for failure to explore alternative financing options and for

rendering himself incapable of specifically performing by purchasing another home. On

appeal, appellant challenges the sufficiency of the evidence to support the trial court’s order.
                                 Cite as 2014 Ark. App. 220

       The trial court wrote a well-reasoned opinion explaining the finding of contempt and

award to appellees of $3,906.37 for real-estate taxes and insurance. The court said:

               Certain facts seem evident to the Court after the hearing of testimony in this
       case. First, [appellant] made some good-faith efforts to obtain a loan to purchase the
       subject house after the mandate was received from the Arkansas Court of Appeals.
       Second, [appellant] subsequently made a conscious decision to purchase another house
       knowing his actions would render it impossible for him to comply with the Court’s
       previous order. It is likely, in the Court’s view, that he could have obtained a loan
       to purchase the subject residence with the aid of his fiancée, Shannon Gould (as was
       done with the home he purchased). While Ms. Gould was under no obligation to
       assist [appellant] in complying with the Court’s directives, [appellant] had an
       obligation to the Court he ignored in choosing his course of action. It is not lost on
       the Court that the purchase of the second home was consummated just weeks after
       the filing of the Report on [Appellant’s] Efforts. The combination of these factors
       leads the Court to the inescapable conclusion that [appellant] acted in contempt of
       this Court’s Opinion and Judgment filed November 24, 2009, when he purchased the
       second home on June 9, 2011.

       The disobedience of any valid judgment, order, or decree of a court having

jurisdiction to enter it may constitute contempt. Scudder v. Ramsey, 2013 Ark. 115, ___

S.W.3d ___. Noncompliance with a court’s order is not of itself contemptuous; the

noncompliance must constitute willful disobedience for a finding of contempt. Albarran v.

Liberty Healthcare Management, 2013 Ark. App. 738, ___ S.W.3d ___. Civil contempt

proceedings are instituted to preserve and enforce the rights of private parties to suits and to

compel obedience to orders made for the benefit of those parties. Scudder v. Ramsey, supra.

The standard of review for civil contempt proceedings is whether the circuit court’s finding

is clearly against the preponderance of the evidence. Id. Here, although appellant filed a

report with the trial court concerning his limited efforts to comply with the order of specific

performance, he neither sought nor obtained the trial court’s permission to terminate his


                                               2
                                Cite as 2014 Ark. App. 220

efforts to comply with the court’s order and our mandate before willfully rendering himself

incapable of doing so by purchasing a different house. Under these circumstances, we hold

that the trial court did not clearly err in finding appellant to be in contempt.

       Affirmed.

       GLOVER and VAUGHT, JJ., agree.

       Gean, Gean & Gean, by: Roy Gean, III, for appellant.

       Gilker & Jones, P.A., by: Christopher F. Woomer, for appellees.




                                              3